Case 3:20-cv-02826-L-BH Document 160 Filed 04/21/21                               Page 1 of 3 PageID 1677



                             IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

KAREN JIMERSON; JJ; JJ; XP;    §
and JP,                        §
                               §
      Plaintiffs,              §
                               §
v.                             §                               Civil Action No. 3:20-CV-2826-L-BH
                               §
MIKE LEWIS; BRENT DUNN;        §
DUSTIN KOCH; ANDREW            §
GONZALES; DERRICK YOUNG;       §
BRIAN FULLER; STEPHEN SANDERS; §
JAMES LEWIS; OT GLIDEWELL;     §
JAMES TAYLOR; DEREK            §
BERRINGER; ZACH BEAUCHAMP; 1   §
and JOHN DOES 1-9,             §
                               §
      Defendants.              §

                                                     ORDER

         The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 157) was entered on April 1, 2021, recommending that the court: (1) grant each

of the Motions to Dismiss (Docs. 31, 74-83) Plaintiff’s state tort claims against the named

Defendants, who were sued in their individual capacities; and (2) dismiss without prejudice all

state tort claims asserted by Plaintiffs against the named Defendants under section 101.106(f) of

the Texas Tort Claims Act (“TTCA”). No objections to the Report were filed, and the time for

doing so has passed.

         Having considered the pleadings, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, and accepts them as those of the

court as herein modified. The named Defendants’ Motions to Dismiss seek dismissal of Plaintiff’s


1
 All claims against Zach Beauchamp were previously dismissed by agreement on March 9, 2021, and he was
terminated as a party on the same date. As a result, the Motion to Dismiss filed by him (Doc. 134) was denied as moot.

Order – Page 1
Case 3:20-cv-02826-L-BH Document 160 Filed 04/21/21                                Page 2 of 3 PageID 1678



state tort claims under section 101.106(f) of the TTCA. As the magistrate judge correctly notes,

Plaintiffs’ tort claims cannot succeed because the TTCA compels dismissal of individual-capacity

suits against a government employee if the suit is based on conduct within the general scope of

that employee’s employment, and the suit could have been brought against the governmental unit

because such suits are considered to be against the employee in his or her official capacity only.

Tex. Civ. Prac. & Rem. Code Ann. § 101.106(f). Section 101.016(f) further provides: “On the

employee’s motion, the suit against the employee shall be dismissed unless the plaintiff files

amended pleadings dismissing the employee and naming the governmental unit as defendant on

or before the 30th day after the date the motion is filed.” Id.

         Although Plaintiffs allege that they are suing the named Defendants in their individual

capacities, it is apparent from the allegations in their pleadings that they are actually suing the

named Defendants for acts taken within the scope of their employment. Plaintiffs, however, did

not amend their pleadings or seek to amend on or before the 30th day to dismiss the named

Defendants and to add Defendants’ employer or the appropriate “governmental unit” after the

named Defendants moved to dismiss. The court, therefore, grants the named Defendants’ Motions

to Dismiss (Docs. 31, 74-83); however, because Plaintiffs did not amend their pleadings in the

time provided by § 101.106(f), the court dismisses Plaintiff’s state tort claims against the named

Defendants (Mike Lewis, Dunn, Koch, Gonzales, Young, Fuller, Sanders, James Lewis, Glidewell,

Taylor, and Berringer) with prejudice, rather than without prejudice as recommended by the

magistrate judge. 2




2
 Normally, when dismissal is based on jurisdiction, the dismissal is without prejudice. As Plaintiff did not file an
amended complaint within the time mandated by the statute, the individually named Defendants are entitled to
dismissal as a matter of law regarding Plaintiffs’ state tort claims. Accordingly, under these circumstances, the court
determines that dismissal should be with prejudice rather than without prejudice.

Order – Page 2
Case 3:20-cv-02826-L-BH Document 160 Filed 04/21/21                Page 3 of 3 PageID 1679



       As a result of this order, Plaintiffs’ only remaining claims against the named Defendants

are those for alleged constitutional violations brought pursuant to 42 U.S.C. § 1983. Plaintiffs’

claims against John Does 1-9 also remain.

        It is so ordered this 21st day of April, 2021.



                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Order – Page 3
